GOULD, J.,
dissenting.
I respectfully dissent believing that the district court did not abuse its discretion in ordering a remand for further administrative proceedings instead of awarding a payment of benefits. See Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.2000) (holding that a remand for further administrative proceedings is proper when there are “outstanding issues that must be resolved before a determination of disability can be made.”) In my view, outstanding issues that should be resolved before making a determination of disability include a further assessment of conflicting medical testimony upon proper standards. At this point, it is premature for our court to foreclose further proceedings.